279 F.2d 892
Millard Fillmore JAMISON, Appellant,v.UNITED STATES of America, Appellee.
No. 14142.
United states Court of Appeals Sixth Circuit.
June 3, 1960.

Jean L. Auxier, U.S. Atty., Lexington, Ky., and N. Mitchell Meade, Asst. U.S. Atty., Lexington, Ky., for appellee.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This appeal from denial by the district court of a motion to vacate, correct, or set aside sentence under Rule 35, Rules of Criminal Procedure, 18 U.S.C. and under section 2255, Title 28, United States Code, came on to be heard.


2
Whereupon, the United States Attorney pointed out that the question presented has become moot for the reason that appellant, who was serving a sentence under the Youth Corrections Act, 18 U.S.C. 5005 et seq., has now been unconditionally discharged and released from the effect of such sentence.


3
Accordingly, the judgment of the district court is affirmed.